Case 1:15-cV-02079-KB.]-RI\/||\/| Document 48 Filed 12/13/18 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

 

 

for the
District of Colurnbia
CAP|TALKEYS, LLC. )
Plainti]j’ )
v. ) Case No. 1:15-cv-02079
DE|\/|OCRAT|C REPUBL|C OF CONGO, et a|., )
Defendant )

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

l am admitted or otherwise authorized to practice in this court, and l appear in this case as counsel for:

Centra| Bank of the Democratic Republic of the Conoo

/l ,,

£'/ Attorne§'s Signature

Paul Werner (Bar No. 482637)

Frinted name and bar number

Sheppard l\/|u|lin Richter & Hampton LLP
2099 Pennsylvania Avenue, NW, Suite 100
Washington, DC 20006-6801

 

Address

pWerner@Sheppardmu||in.com
E-mail address

(202) 747-1931

Telephone number

(202) 747-3817
FAX number

